Citation Nr: 0814299	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  02-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed hypertension, 
to include as secondary to service-connected diabetes 
mellitus or coronary artery disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from September 1959 
to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
RO.  

The Board remanded this matter in July 2004 and August 2006 
for further evidentiary development.  


FINDING OF FACT

The currently demonstrated hypertension is shown as likely as 
not to have had its initial clinical onset during the 
veteran's extensive period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension that is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a)  (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2004 and September 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, as well as the type of 
evidence VA would assist him in obtaining.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim, and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  In addition, 
the RO provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the January 2008 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, records associated with an 
award of disability benefits from the Social Security 
Administration, VA examinations, and statements submitted by 
the veteran and his representative in support of his claim.  
The Board also notes that this matter has been remanded on 
previous occasions for additional development, to include an 
additional VA examination.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's service medical 
records show that, at his service entrance examination, his 
blood pressure was recorded as 134/72.  

When examined in connection with an isolated duty assignment 
in June 1967, his blood pressure was recorded as 138/90.  The 
examiner described that reading as normal, but noted the 
veteran's explanation that he had always had high blood 
pressure, for which he had never received treatment.  

At his December 1969 separation examination, the veteran's 
blood pressure was 136/88.  The examiner noted that the 
veteran had a history of high blood pressure which had 
existed prior to service and was not present on examination.  

The private medical records for 1978 to 1994 show that the 
veteran had elevated blood pressure readings in 1978, with a 
confirmed diagnosis of hypertension by 1980.  

The veteran attended a VA examination in December 2004.  The 
examiner diagnosed the veteran with diabetes and primary 
essential hypertension.  The examiner did not address the 
etiology of the hypertension, other than to note that the 
cause of primary essential hypertension was not well 
elucidated.  

In August 2006, the Board again remanded this matter, noting 
that the record appeared to show that the veteran's 
hypertension preceded the onset of diabetes by many years, 
but that no medical opinion had been offered to address 
whether the veteran's diabetes aggravated the hypertension, 
addressing whether the veteran's CAD caused or aggravated the 
hypertension, or addressing whether the hypertension was 
etiologically related to the veteran's period of service.  

In February 2007, the veteran was afforded an additional VA 
examination in connection with this claim.  The examiner 
indicated that the claims file had been reviewed in 
connection with the examination and noted the veteran's 
medical history.  

The examiner indicated that the veteran had known 
hypertension as of February 1987, but there was no 
contemporaneous mention of diabetes or medication related to 
diabetes at that time.  

The examiner also noted that a July 1994 VA examiner 
indicated that the veteran had been diagnosed with adult 
onset diabetes in 1990 and treated with an oral agent.  After 
examination, the veteran was diagnosed with primary essential 
hypertension which, per the records, predated the diagnosis 
of diabetes mellitus type II.  The examiner found that the 
veteran's hypertension was a preexisting condition to his 
diabetes mellitus.  

Regarding the veteran's hypertension readings in service the 
examiner stated that these did not meet the criteria for a 
diagnosis of hypertension.  Based on the information 
reviewed, the examiner stated that "it [was] at least as 
likely as not that the hypertension developed subsequent to 
the military service.  There [was] no evidence that the 
military service caused or chronically worsened this 
hypertension.  Thus, it [was] not at least as likely as not 
that the veteran's hypertension was caused or chronically 
worsened by military service."  

Regarding whether the veteran's diabetes mellitus or coronary 
artery disease caused or chronically worsened the veteran's 
hypertension, the examiner stated that there was no evidence 
of this.  Here, the examiner added that coronary artery 
disease [was] not considered a known cause of hypertension.  
The examiner indicated that there is no evidence that the 
factors implicated in the etiology of essential hypertension 
were caused or incurred by military service.  

Finally, the examiner stated that "[i]t [was] at least as 
likely as not that the primary essential hypertension [was] 
related to genetic predisposition."  

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise in showing that the veteran's 
hypertension had its clinical onset during his period of 
active service.  

Here, the Board notes that the February 2007 VA examiner 
found that the veteran's hypertension was not clinically 
present in service or caused or aggravated by his service-
connected diabetes mellitus or coronary artery disease.  

However, in rendering this opinion, the VA examiner did 
address or explain fully the actual findings and the relevant 
history recorded during service in concluding that had 
hypertension had developed subsequent to service.  The Board 
finds in reviewing the facts presented in this case that the 
veteran's history of elevated blood pressure recorded during 
service cannot definitely linked to any incident prior to 
service.  

Given the absence of any finding of hypertension at entry, 
the recorded elevated reading and history of elevated blood 
pressure on medical consultation noted after many years of 
active service are shown to be the initial events reflective 
of hypertension.  The findings recorded after service, in the 
opinion of the Board, also serve to support the veteran's 
assertions of having essential hypertension that as likely as 
not had its clinical onset during service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the claim of service connection for hypertension 
must be granted.  



ORDER

Service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


